THOMPSON, Judge.
Defendant appeals a trial court order denying his motion to substitute counsel for the attorney appointed by the trial court pursuant to § 925.035(4), Fla.Stat. to represent him in his application for executive clemency. We affirm.
An indigent criminal defendant does not have the right to decide which counsel the court should appoint to represent him. See Drago v. State, 415 So.2d 874 (Fla. 2d DCA 1982); Nelson v. State, 274 So.2d 256 (Fla. 4th DCA 1973); Wilder v. State, 156 So.2d 395 (Fla. 1st DCA 1963). We see no reason why this same principle should not apply to counsel appointed, at the state’s expense, to represent an indigent in his application for executive clemency. Additionally, there has been no suggestion that the counsel appointed by the trial court to represent defendant in his application for executive clemency is not competent to do so.
This decision should not be considered as prohibiting the firm which sought to be substituted as defendant’s counsel from appearing pro bono in the executive clemency proceeding, absent some restriction by the Office of Executive Clemency, if defendant chooses to request the firm to appear on his behalf.
AFFIRMED.
ERVIN, C.J., and NIMMONS, J., concur.